              Case 3:20-cv-07811-RS Document 73-1 Filed 05/07/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 8          Telephone: (415) 436-436-7428
            FAX: (415) 436-7234
 9          claudia.quiroz@usdoj.gov
10 Attorneys for United States of America

11                                  UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                       SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,                   )     CASE NO. CV 20-7811 RS
15                                               )
            Plaintiff,                           )     DECLARATION OF CLAUDIA QUIROZ IN
16                                               )     SUPPORT OF UNITED STATES’
        v.                                       )     ADMINISTRATIVE MOTION FOR LEAVE TO
17                                               )     FILE UNDER SEAL EXHIBITS SUBMITTED IN
     Approximately 69,370 Bitcoin (BTC), Bitcoin )     SUPPORT OF ITS OPPOSITION TO NOBUAKI
18
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin )       KOBAYASHI’S MOTION FOR DIRECT ACCESS
     Cash (BCH) seized from                      )     AND INTERVENTION
19
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )
                                                 )
20                                               )
            Defendant.
21

22          I, CLAUDIA QUIROZ, being duly sworn, depose and state:

23          1.     I am an Assistant United States Attorney in the Northern District of California. I am an

24 attorney of record in the above-referenced matter. I respectfully submit this declaration in Support of

25 the United States’ Administrative Motion for Leave to File Under Seal Exhibits 1 and 2 to the

26 Declaration of Michael Gronager, submitted in support of the United States’ Opposition to Nobuaki

27 Kobayashi’s Motion for Direct Access and Intervention.

28          2.     In support for its Opposition to Nobuaki Kobayashi’s Motion for Direct Access and


     DECLARATION OF CLAUDIA QUIROZ                      1                               v. 2/22/2020
             Case 3:20-cv-07811-RS Document 73-1 Filed 05/07/21 Page 2 of 2




 1 Intervention, the United States is submitting the Declaration of Michael Gronager, CEO and Co-Founder

 2 of Chainalysis, Inc. (“Chainalysis”). There are two exhibits attached to Gronager’s declaration. Exhibit

 3 1 consists of a report dated July 9, 2015 authored by Gronager titled “MtGox Stolen Funds Analysis.”

 4 Exhibit 2 is an email dated July 9, 2015 sent by Gronager to Kuroda Yukata, Deputy Trustee of MtGox.

 5         3.      These exhibits contain information related to an ongoing investigation, which could be

 6 compromised if they are made public. Furthermore, Exhibit 1 reveals proprietary methods and

 7 technologies of Chainalysis that should not be in the public domain.

 8         I declare under penalty of perjury that the foregoing is true and correct to the best of my

 9 knowledge and belief. Executed this 7th day of May 2021 in San Francisco, California.
10

11                                                       Claudia Quiroz__________
12                                                       CLAUDIA QUIROZ
                                                         Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     DECLARATION OF CLAUDIA QUIROZ                       2                                v. 2/22/2020
